Title: To James Madison from John Moore, 9 January 1792
From: Moore, John
To: Madison, James


Dear Sir.Carlisle Janury 9th. 1792.
I embrace this opportunity by Mr. MCAlister the gentleman with whom I lodge, to inform you that I am under the necessity of calling on you for pecuniary aid, which my Father informed me he intended to lodge in your hands for my support while I remained at College, & also directed me to draw on you whenever my necessities required it, but not having a convenient opportunity on which I could rely with safety, I thought it most proper to postpone it untill the present, but should have written to you before this had it not been owing to the circumstance abovementioned; my demand for money is very great & has been so for a considerable time past & will still continue to be so untill I get supplied from you, as I have no other resource to make application to, & hope should it be convenient to you, that you will let Mr. MCAlister have about four half joes, as my exigencies will require about that sum at present. Sir your complying with the above request will oblige your most obedient humble servt
John Moore
